DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/109667.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a surgical instrument system, and among other features, a housing having an exteriorly-mounted wiring connection/antenna for wireless transmission.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the phrase/feature “a magnetic coupling of the first wireless- interface portion and the second wireless-interface portion aligns the leaf spring contact with the first contact of the connector” is not found in the specification with a identification number to determine what structural member the “magnetic coupling” is and what “aligns the leaf spring contact with the first contact of the connector” is directed.  This phrase/feature is only found in the Exemplary section, Example 6.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “magnetic coupling” and “magnetic coupling of the first wireless- interface portion and the second wireless-interface portion aligns the leaf spring contact with the first contact of the connector” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicholas et al. (US 20160118201 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Nicholas et al. (US 20160118201 A1) in view of Shelton, IV et al. (US 20080300580 A1) in view of Giordano et al. (US 20130190733 A1).
Regarding claims 7 and 15, Nicholas et al. discloses a handle assembly (100c) for use with a surgical instrument system, the handle assembly comprising: a disposable outer housing (102) defining a sterile barrier, the disposable outer housing comprising: a first housing-portion (104); and a second housing-portion (106) movable relative to the first housing-portion between an open configuration and a closed configuration ([0052-0053], figs. 2-5 and 9); 
a control inner core (101c) receivable inside the disposable outer housing in the open configuration, wherein the disposable outer housing is configured to isolate the control inner core within the sterile barrier in the closed configuration ([0052-0053, 0062-0063], fig. 9); and 
wherein the control inner core comprises a motor assembly (M1, M2, M3 [0052-0061]); an actuator (200-210, 270, 280) configured to transfer across the sterile barrier actuations applied to the actuator without compromising the sterile barrier [0064, 0077-0086], figs. 2-19), and a pressure-sensitive actuation member (200/212) defined by a portion of an outer wall of the disposable outer housing ([0077-0078, 0083-0086], figs. 2 and 11-16); and 
a magnetic field source (magnet 218/273, inductor 146/motors M1, M2, M3 [0058, 0067]) positionable inside the disposable outer housing, a magnetic field sensor (hall effect sensors 140a, 140b, 140c, 140d , magnet 218, and wireless modules 114, 116 with motor controller circuit board 112 [0052-0054, 0058-0059]) positionable within a sufficient proximity to the magnetic field source to measure at least one parameter of a magnetic field generated by the magnetic field source ([0058-0064, 0077-0086, 0093-0095], claim 19);
a control circuit (motor controller circuit board 112) configured to: detect changes in an actuation force (field/flux) applied to the pressure-sensitive actuation member based on measurements by the magnetic field sensor of the at least one parameter of the magnetic field (flux); and adjust drive motions generated by the motor assembly in accordance with the changes in the actuation force ([0077-0078, 0083-0086], figs. 2 and 11-17)
In the alternative, if it can be argued that Nicholas et al. fails to disclose having a pressure-sensitive actuation member defined by a portion of an outer wall of the disposable outer housing; and a control circuit configured to: detect changes in an actuation force applied to the pressure-sensitive actuation member based on measurements by the magnetic field sensor of the at least one parameter of the magnetic field; and adjust drive motions generated by the motor assembly in accordance with the changes in the actuation force.
Giordano et al. also teaches a handle assembly (6) for use with a surgical instrument system (10) having a pressure-sensitive actuation member (transponders, 320 or 470) defined by a portion of an outer wall of the disposable outer housing (handle housing 6 or 280, [0058-0062, 0072-0083]); and a magnetic field source positionable inside the disposable outer housing; a magnetic field sensor positionable within a sufficient proximity to the magnetic field source to measure at least one parameter of a magnetic field generated by the magnetic field source; a control circuit (300) configured to: detect changes in an actuation force applied to the pressure-sensitive actuation member based on measurements by the magnetic field sensor of the at least one parameter of the magnetic field; and adjust drive motions generated by the motor assembly in accordance with the changes in the actuation force [0053-0054]
Shelton, IV et al. a surgical instrument system (10) having a pressure-sensitive actuation member (trigger 670) defined by a portion of an outer wall of a disposable outer housing (handle housing300, fig. 26) and adjust drive motions generated by the motor assembly in accordance with the changes in the actuation force [0053-0054, 0124-0128].
Given the teachings of Nicholas et al. to have a disposable housing having a sterile barrier, a first housing-portion and a second housing-portion movable relative to the first housing-portion between an open configuration and a closed configuration, a control inner core receivable inside the disposable housing configured to effect at least one wireless transmission of at least one of data and power through the housing and to facilitate the at least one wireless transmission of the at least one of data signal and power through the housing, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Nicholas et al.’s a actuation member to be pressure-sensitive and defined by a portion of an outer wall of the disposable outer housing; and have a control circuit configured to: detect changes in an actuation force applied to the pressure-sensitive actuation member based on measurements by the magnetic field sensor of the at least one parameter of the magnetic field; and adjust drive motions generated by the motor assembly in accordance with the changes in the actuation force for motor control purposes and/or feedback purposes as taught by Shelton, IV et al. and Giordano et al.
Regarding claims 8 and 12-13, Nicholas et al. discloses wherein the magnetic field source comprises a wire coil wherein the control inner core comprises a power source configured to energize the wire coil (magnet 218/273, inductor 146/motors M1, M2, M3 having coils  [0058, 0067]) wherein the control circuit is further configured to adjust the drive motions in accordance with the changes in the actuation force up to a predetermined threshold ([0058-0064, 0077-0086, 0093-0095], claim 19).  Giordano et al. also teaches magnetic field source (302/320/324/402) comprises a wire coil ([0054-0058, 0075-0078], figs. 11-19) and teaches having actuation force up to a predetermined threshold [0039-0040]. Shelton, IV et al. also teaches having actuation force up to a predetermined threshold ([0170], fig. 35).
Regarding claims 9-11, Nicholas et al. discloses the actuator comprises a stem (226, 214, or 271/272) extending from the pressure-sensitive actuation member wherein the stem is configured to abut against a rigid surface of the control inner core when the control inner core is properly assembled with the disposable outer housing wherein the wire coil is wound around the stem, ([0077-0078, 0081-0086], figs. 2 and 11-17, figs. 2, 10-17)
Regarding claim 14, Nicholas et al. does not disclose the disposable outer housing comprises a flexible display but does disclose having a flexible circuit (118 [0052]). Given the teachings of Nicholas et al. to have a flexible circuit, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Nicholas et al.’s a flexible circuit to include a flexible display for improved coupling and/or greater adjustment and fitting needs as taught by Nicholas et al.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as obvious over Nicholas et al. (US 20160118201 A1) in view of Shelton, IV et al. (US 20080300580 A1) in view of Giordano et al. (US 20130190733 A1).
Regarding claims 1, Nicholas et al. discloses a handle assembly (100c) for use with a surgical instrument system, the handle assembly comprising: a disposable outer housing (102) defining a sterile barrier, the disposable outer housing comprising: a first housing-portion (104); and a second housing-portion (106) movable relative to the first housing-portion between an open configuration and a closed configuration ([0052-0053], figs. 2-5 and 9); 
a control inner core (101c) receivable inside the disposable outer housing in the open configuration, wherein the disposable outer housing is configured to isolate the control inner core within the sterile barrier in the closed configuration ([0052-0053, 0062-0063], fig. 9); a wireless electrical interface assembly (hall effect sensors 140a, 140b, 140c, 140d and wireless modules 114, 116 with motor controller circuit board 112 [0052-0054, 0058-0059]) configured to effect at least one wireless transmission of at least one of data and power through the sterile barrier and to facilitate the at least one wireless transmission of the at least one of data signal and power through the sterile barrier [0052-0054, 0058-0059, 0064, 0067, 0077-0078, 0086] and teaches having a battery 142 hard wired circuit board 112/144 [0058-0059],  a wired electrical interface assembly (wires, electric cord 105b [0058-0061], figs. 2-9) configured to effect at least one wired transmission of the at least one of data and power through the sterile barrier and a connector [0058-0059], comprising: a body (motor mounting plate 124) extending through an outer wall of the disposable outer housing (fig. 5); a first contact (motor shafts 120a-c) extending from the body (124), wherein the first contact is releasably attachable to the first wired-interface portion; and a second contact extending from the body, wherein the second contact is releasably attachable to the second wired-interface portion ([0055-0059], figs. 5).  
Nicholas et al. fails to explicitly discloses the wireless electrical interface assembly comprising: a first wireless-interface portion on a first side of the sterile barrier; and a second wireless-interface portion on a second side of the sterile barrier opposite the first side, wherein the first wireless-interface portion is configured to cooperate with the second wireless-interface portion to facilitate the at least one wireless transmission of the at least one of data signal and power through the sterile barrier; and a wired electrical interface assembly configured to effect at least one wired transmission of the at least one of data and power through the sterile barrier, the wired electrical interface assembly comprising: a first wired-interface portion on the first side of the sterile barrier; a second wired-interface portion on the second side of the sterile barrier opposite the first side; and a connector, comprising: a body extending through an outer wall of the disposable outer housing; a first contact extending from the body, wherein the first contact is releasably attachable to the first wired-interface portion; and a second contact extending from the body, wherein the second contact is releasably attachable to the second wired-interface portion.
Shelton, IV et al. teaches a handle assembly (300) for use with a surgical instrument system (10/2400) having a wireless electrical interface assembly (603/703/2402/2420, [0143-0145, 0160-0170], figs. 1, 21-26, 33-37) comprising: a first wireless-interface portion (2402) on a first side of a housing sterile barrier; and a second wireless-interface portion (2420) on a second side of a housing sterile barrier opposite the first side (sides shown figs. 33 and disclosed to be located as separate members anywhere on the housing [0160-0170], wherein the first wireless-interface portion is configured to cooperate with the second wireless-interface portion to facilitate the at least one wireless transmission of the at least one of data signal and power through the sterile barrier [0144-0145, 0160-0170], figs. 1, 21-26, 33-37); and a wired electrical interface assembly (703/764/766 [0104, 0143-0144], figs. 21-25) configured to effect at least one wired transmission of the at least one of data and power through a sterile barrier [0175], the wired electrical interface assembly comprising: a first wired-interface portion on the first side of the sterile barrier; a second wired-interface portion on the second side of the sterile barrier opposite the first side; and a connector, comprising: a body extending through an outer wall of the disposable outer housing; a first contact extending from the body, wherein the first contact is releasably attachable to the first wired-interface portion; and a second contact extending from the body, wherein the second contact is releasably attachable to the second wired-interface portion [0143-0144, 0175].  Shelton, IV et al. also teaches having a wired electrical interface assembly (1-WIRE bus/1-WIRE EEPROM) which have a plurality of wired connections [0143]
Shelton, IV et al. states: “status module 2402 is shown in FIG. 33 as being connected to the exterior lower side piece of the handle assembly 300, it is understood that the status module 2402 may be connected to the surgical instrument 2400 at any suitable location” [0160]… transmitter 2420 may be utilized to wirelessly transmit information sensed by the plurality of sensors 2404 to a wireless receiver… information may be wirelessly transmitted continuously or periodically. The displayed information may include, for example, firing progress information, compression load information, knife load information, number of firings, procedure time, compression wait time and/or battery level. According to other various embodiments, the transmitter 2420 may comprise a portion of the status module 2402 other than the circuit 2412, or a portion of the surgical instrument 2400 other than the status module 2402. For such embodiments, the transmitter 2420 may be in electrical communication with the circuit 2412 [0167]
Giordano et al. also teaches a handle assembly (6) for use with a surgical instrument system (10) having a wired (322) electrical interface assembly (300/302 [0054-0055]) configured to effect at least one wired transmission of the at least one of data and power through a sterile barrier (handle housing 6 or 280, [0058-0062, 0072-0083], the wired electrical interface assembly comprising: a first wired-interface portion (320 or 470) on the first side of the sterile barrier (handle housing 6 or 280); a second wired-interface portion (472) on the second side of the sterile barrier opposite the first side; and a connector (wire 322 or connection interface 470/472), comprising: a body extending through an outer wall of the disposable outer housing; a first contact extending from the body, wherein the first contact is releasably attachable to the first wired-interface portion; and a second contact extending from the body, wherein the second contact is releasably attachable to the second wired-interface portion ([0058-0062, 0072-0083], figs. 11-22).
Giordano et al. states: “programming device 320 may include an external connection interface (not shown) that may connect to the connection interface 472 at the exterior of the container 280 to thereby provide a wired connection between the programming device 320 and the external connection interface 470 of the instrument 10” [0083]
Given the teachings of Nicholas et al. to have a disposable housing having a sterile barrier, a first housing-portion and a second housing-portion movable relative to the first housing-portion between an open configuration and a closed configuration, a control inner core receivable inside the disposable housing configured to effect at least one wireless transmission of at least one of data and power through the housing and to facilitate the at least one wireless transmission of the at least one of data signal and power through the housing, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Nicholas et al.’s housing to have a wireless electrical interface assembly comprising: a first wireless-interface portion on a first side of the sterile barrier; and a second wireless-interface portion on a second side of the sterile barrier opposite the first side, wherein the first wireless-interface portion is configured to cooperate with the second wireless-interface portion to facilitate the at least one wireless transmission of the at least one of data signal and power through the sterile barrier; and a wired electrical interface assembly configured to effect at least one wired transmission of the at least one of data and power through the sterile barrier, the wired electrical interface assembly comprising: a first wired-interface portion on the first side of the sterile barrier; a second wired-interface portion on the second side of the sterile barrier opposite the first side; and a connector, comprising: a body extending through an outer wall of the disposable outer housing; a first contact extending from the body, wherein the first contact is releasably attachable to the first wired-interface portion; and a second contact extending from the body, wherein the second contact is releasably attachable to the second wired-interface portion to protect electronics, keep the device sterile, and/or for feedback purposes as taught by Shelton, IV et al. and Giordano et al.
Regarding claim 2, Nicholas et al. discloses the second wired-interface portion and the second contact are configured to define a sealed connection (O-ring seals, seal 111a [0055, 0060]). Giordano et al. teaches the second wired-interface portion and the second contact are configured to define a sealed connection via insulating the wires [0057-0062, 0071]. Given the teachings of Nicholas et al. to have a wireless electrical interface assembly located anywhere on the housing configured to effect at least one wireless transmission of at least one of data and power through the housing and to facilitate the at least one wireless transmission of the at least one of data signal and power through the housing, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the second wired-interface portion and the second contact to be configured to define a sealed connection via insulating the wires to protect electronics and/or safety purposes as taught by Shelton, IV et al. and Giordano et al.
Regarding claim 3, Nicholas et al. discloses the first wireless-interface portion is magnetically couplable to the second wireless-interface portion ([0058-0064, 0077-0078, 0086, 0093-0095], claim 19). Giordano et al. also teaches the first wireless-interface portion is magnetically couplable to the second wireless-interface portion [0053].
Regarding claim 4, Nicholas et al. discloses the first wireless-interface portion and the first wired-interface portion are defined in an outer wall of the control inner core (battery 142 hard wired circuit board 112/144  wires electric cord 105b [0058-0061]], figs. 2-9).
Regarding claims 5-6, Nicholas et al. discloses the second wired-interface portion comprises a leaf spring contact wherein a magnetic coupling of the first wireless- interface portion and the second wireless-interface portion aligns the leaf spring contact with the first contact of the connector (leaf spring shown on battery fig. 6, See specification/Drawing objections above for “align”).

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as obvious over Nicholas et al. (US 20160118201 A1) in view of Shelton, IV et al. (US 20080300580 A1) in view of Giordano et al. (US 20130190733 A1) and further in view of Zemlok (US 20150209035 A1).
Regarding claims 16-19, Nicholas et al. discloses a magnetic sensor (hall effect sensors 140a, 140b, 140c, 140d , magnet 218/273) on a first side of the sterile barrier and a second side of the sterile barrier and a control circuit in communication with the magnetic sensor adjust drive motions generated by the motor assembly in accordance with the changes in the actuation force, wherein the control circuit (motor controller circuit board 112) is further configured to adjust the drive motions in accordance with the changes in the actuation force up to a predetermined threshold ([0077-0078, 0083-0086], figs. 2 and 11-17).
Nicholas et al. fails to discloses the actuator comprises: a ferromagnetic member on a first side of the sterile barrier; and wherein the control circuit is configured to: detect changes in an actuation force applied to the ferromagnetic member based on measurements by the magnetic sensor; and wherein the ferromagnetic member is aligned with the magnetic sensor when the disposable outer housing is properly assembled with the control inner core.
Zemlok an actuator comprises: a ferromagnetic member and wherein the control circuit is configured to: detect changes in an actuation force applied to the ferromagnetic member based on measurements by the magnetic sensor [0074, 0091, 0127, 0138, 0162, 0170].
Given the teachings of Nicholas et al. to have a disposable housing having a sterile barrier with actuators having magnetic sensors, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Nicholas et al.’s actuator comprise a ferromagnetic member on a first side of the sterile barrier; and wherein the control circuit is configured to: detect changes in an actuation force applied to the ferromagnetic member based on measurements by the magnetic sensor; and wherein the ferromagnetic member is aligned with the magnetic sensor when the disposable outer housing is properly assembled with the control inner core for better magnetic field conduction and/or for feedback purposes as taught by Zemlok.

Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as obvious over Nicholas et al. (US 20160118201 A1) in view of Shelton, IV et al. (US 20080300580 A1) in view of Giordano et al. (US 20130190733 A1) and further in view of Chen (US 20110278035 A1).
Regarding claims 11 and 13, In the alternative, if it can be argued that Whitman et al. fails to disclose the wire coil is wound around the stem wherein the control circuit is further configured to adjust the drive motions in accordance with the changes in the actuation force up to a predetermined threshold.
Chen teaches having a actuator (11) with a wire coil (5) wound around a stem (112) with a control circuit (2/25) configured to adjust the drive motions in accordance with the changes in the actuation force up to a predetermined threshold (current protection unit 232, maximum current value and a minimum voltage value ([0012-0014], figs. 1-3).
Given the teachings of Nicholas et al. to have a disposable housing having a sterile barrier with actuators having magnetic sensors, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Nicholas et al.’s actuator comprise a wire coil is wound around the stem wherein the control circuit is further configured to adjust the drive motions in accordance with the changes in the actuation force up to a predetermined threshold for precise adjustment, motor control, improved conduction and/or for feedback purposes as taught by Chen

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See references cited, form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731